          Case 1:19-cr-00183-ELH Document 54 Filed 07/31/20 Page 1 of 1



                   IN THE UNITED STATES DISTRICT COURT FOR
                          THE DISTRICT OF MARYLAND

UNITED STATES



         V.                                                Case Nos. ELH-19-0183

IGOR ROSENSTEEL

         Defendant
                        DECLARATION OF ANDREW R.SZEKELY

        I, Andrew R. Szekely, affirm under oath that the following is true to the best of my

knowledge and belief:

   1. I am an Assistant Federal Public Defender at the Office of the Federal Public Defender

        for the District of Maryland. I am counsel for Mr. Rosensteel.

   2. Mr. Rosensteel has entered into a plea agreement with the government. The Court has

        scheduled a rearraignment for August 25, 2020.

   3. Mr. Rosensteel is currently detained at the Chesapeake Detention Facility.

   4. Mr. Rosensteel has told me that he wishes to proceed with his guilty plea via video

        conferencing.

   5. I have discussed with Mr. Rosensteel the issue of waiving his physical presence in the

        courtroom. After being advised of his right to not have the guilty plea proceed without

        his physical presence in the courtroom, Mr. Rosensteel has informed me that he is willing

        to waive his presence in the courtroom.




Date:7Al/^o                                  Signature:




                                                    1
